Citation Nr: 1215601	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-48 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force from June 1952 to July 1965.  He was awarded, in part, the Purple Heart Medal. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  By that rating action, the RO, in part, denied service connection for PTSD.  The Veteran appealed this rating action to the Board. 

With respect to the Veteran's claim for service connection for PTSD, the Board notes that he has also been diagnosed with an anxiety disorder.  In Clemons v. Shinseki, 23 Vet. App. 1, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a service connection for PTSD claim encompasses other psychiatric diagnoses shown.  By a July 2011 rating action, the RO separately denied entitlement to service connection for an anxiety disorder.  The Veteran was informed of the RO's decision that same month.  As the one-year period for appealing the July 2011 rating action has not expired, it is not a final decision.  38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011).  Hence, as the appeal period for the denial of the claim for service connection for an anxiety disorder has not expired, the scope of the claim for service connection for PTSD does not include an anxiety disorder, the only other primary psychiatric diagnosis shown.  Thus, the Board has limited its appellate review to the claim of entitlement to service connection for PTSD, as noted on the title page of this decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDING OF FACT

The Veteran engaged in combat while serving in the Republic of Vietnam and he has a current diagnosis of PTSD that is linked to his combat-related stressor (in-service bomb explosion). 



CONCLUSION OF LAW

The Veteran's PTSD was incurred during service. 38 U.S.C.A. § 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (d), (f) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision to award service connection for PTSD in the decision below, further assistance is unnecessary to aid the Veteran in substantiating this claim. 

II. Merits Analysis

The Veteran seeks service connection for PTSD. 

Service connection is warranted where the evidence establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

In order to prove service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The determination as to whether the above requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(d), (f); see Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); see also 38 U.S.C.A. § 1154(b). 

The Veteran seeks service connection for PTSD.  He claims that he currently has PTSD as a result of being knocked unconscious after a bomb exploded when he was stationed at Tan Son Nhut Air Base, Republic of Vietnam.  

The Veteran's DD 214 reflects that he was awarded the Purple Heart Medal.  He is therefore considered a combat Veteran.  38 C.F.R. § 1154(b).  Accordingly, his lay testimony by itself may be sufficient to establish the occurrence of any claimed stressors, provided they are consistent with the circumstances and conditions of his service.  Id. 

The Veteran has reported a stressor of having PTSD as a result of an in-service explosion while assigned to Than Son Nhut Air Base in the Republic of Vietnam.  His service personnel records show that he was assigned to the 509th Fighter Interceptor Squadron at Tan Son Nhut Air Base and Danang Air Base, Republic of Vietnam at least from November 11, 1964 to April 16, 1965.  Service treatment records (STRs) confirm that in June 1965, the Veteran was knocked to the ground after a bomb exploded.  The Veteran sustained a small laceration of his right forearm, upper arm and contusion of the right shoulder.  He was knocked out, but was not rendered unconscious.  (See June 1965 service treatment record).  Thus, the Board finds that there is credible evidence that the in-service stressor occurred and it is entirely consistent with the circumstances of the Veteran's service.  Id.

The remaining question is whether the Veteran has PTSD and, if so, whether it is etiologically related to the in-service explosion.

There are competing VA opinions as to whether the Veteran currently has a diagnosis of PTSD.  In September 2010, VA examined the Veteran to determine if he clinically met the diagnostic criteria for PTSD.  After a mental status evaluation of the Veteran and claims file review, a VA clinician entered a diagnosis of anxiety disorder.  The September 2010 VA examiner concluded that the Veteran did not meet the full criteria for a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual IV.  The examiner indicated that the Veteran had not been followed by psychiatry or prescribed any psychotropic medications, nor was there any evidence of delusional beliefs, generalized impairment in cognitive functioning or an inability to care for his activities of daily living.  (See September 2010 VA PTSD examination report).  

In contrast to the September 2010 VA examiner's conclusion, is a November 2011 report, prepared by N. R., Counselor at the Sioux Falls Vet Center.  N. R. reported that the Veteran presented to the interview with a long-standing pattern of problematic anxiety, sleep disturbance and insomnia including nightmares and social/interpersonal distancing that stemmed from his primarily military-related stressor:  an in-service bomb explosion.  At the close of the interview, N. R. diagnosed the Veteran with PTSD as result of the above-cited in-service bomb explosion.  This examination meets the criteria of the Veteran having a diagnosis of PTSD linked to an in-service verified stressful event (i.e., an in-service bomb explosion). 

Thus, because the Veteran has combat status and has a claimed combat-related stressor that is consistent with the circumstances of his service and a diagnosis of PTSD that has been attributed to his verified stressor, the Board finds that all three of the criteria for the grant of service connection for PTSD are met.  Service connection for PTSD is therefore granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

Service connection for PTSD is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


